Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to Amendment filed on 03/30/2021.
Claims 1-5 and 11-20 are pending in this application.  Claims 1, 11, 12 are independent claims. This Office Action is made Final.


Claim Objections
Claims 1, 11 and 12 recite the conjunction “if” when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. If the Applicant wishes the limitations to be positively 


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (“Rivera”, US PG-Pub. 2017/0353705 A1) in view of Cirrincione et al. (“Cirrincione”, US PG-Pub. 2015/0254242 A1), and further in view of Pontenzone et al. (US PG-Pub. 2002/0152276 A1).
Re-claims 1, 11 and 12,
Rivera teaches a method, an apparatus and a computer-readable storage medium of playing audio data, comprising a processor and a memory (Fig. 2, [0051, 0052]. Rivera describes the electronic device 200 including the processor 216 and memory 218), wherein the processor is configured to:
upon detection that the video corresponding to the audio name is being played, determining whether a background playing function is enabled; and when the background playing function is enabled, upon detection that an interface of playing the video is exited, making the video to continue being played in the background, that the video's picture is not displayed on a current screen; when the background playing function is not enabled, playback audio/video data (Figs. 8, 9, [0117, 0119]. Rivera describes the video file is determined to play with the audio-only mode (as the background playing function is enable shown at step 710 or 918) that causes the video container (video view) is removed from the screen while the playback of the video file continues to play in the background and outputting only video’s audio (i.e. operation step 730, 906); when the audio-only mode is disable (as the background playing function is not enable or normal playing mode shown at step 710 or 908) that playbacks audio/video at step 720).
Rivera does not specifically teach:
upon receiving a searching instruction of a target audio, if the target audio can be found, and a video corresponding to an audio name of the target audio is found, 
in the normal playing mode, upon detection that an interface for playing the video is exited, a second playing manner is executed, the second playing manner is playback of audio data of a next audio, or suspension of playback of the audio data.
However, Cirrincione teaches:
upon receiving a searching instruction of a target audio, if the target audio can be found, and a video corresponding to an audio name of the target audio is found, displaying the video corresponding to an audio name of the target audio on a search result list (Figs. 1, 4, 5, [0021-0023, 0032, 0033, 0039]. Cirrincione describes the concept of searching for a target audio (i.e. music track) in step 505 and finding a matching video (i.e. music video) for the searching target audio in step 510, then add the matching video to the hybrid playlist (including both audio and/or music video) in step 525);
in the normal playing mode, upon detection that an interface for playing the video is exited, a second playing manner is executed, the second playing manner is playback of audio data of a next audio, or suspension of playback of the audio data ([0021-0023, 0044, 0061]. Cirrincione describes the concept of automatically playing the next audio or video from the hybrid playlist as the conventional playback, when the current playing audio/video has ended or exited).
	It would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the video playback with audio-only 
	Modified Rivera fails to teach: wherein the searching request carries the audio name of the target audio and the target audio cannot be found.
	However, Pontenzone teaches:
wherein the searching request carries the audio name of the target audio and the target audio cannot be found ([0074, 0121]. Pontenzone describes the concept of searching for a song by its name and determining the condition when the searching song cannot be found).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the video playback with audio-only mode teachings of modified Rivera with the managing the delivery of media content over the network teaching of Pontenzone to describe the detail how to search for a media content for better understating the searching process.


Re-claims 2, 13 and 17,
in addition to what Rivera-Cirrincione-Pontenzone teaches in claim 1, 11 and 12, Rivera also teaches the method, the apparatus and the storage medium, wherein upon detection that the interface of playing the video is exited, making the video to continue being played in the background comprises: when a smart terminal enters a screen-locked state, making the video to continue being played in the background (Figs. 10, 11, [0121, 0123]. Rivera describes the screen-lock state W1 while the audio continue being played in the background).

Re-claims 3, 14 and 18,
in addition to what Rivera-Cirrincione-Pontenzone teaches in claim 1, 11 and 12, claims 3, 14 and 18 are method, apparatus and storage medium claims, respectively, having similar limitations in scope of claims 1, 11 and 12; therefore, it is rejected under similar rationale.

Re-claims 4, 15 and 19,
in addition to what Rivera-Cirrincione-Pontenzone teaches in claim 3, 11 and 12, claims 4, 15 and 19 are method, apparatus and storage medium claims, respectively, having similar limitations in scope of claims 1, 11 and 12; therefore, it is rejected under similar rationale.

Re-claims 5, 16 and 20,
Rivera-Cirrincione-Pontenzone teaches the method, the apparatus and storage medium in claims 4, 11 and 12, but Rivera fails to teach a method, an apparatus and a storage medium, further comprising:  when the background playing function is not enabled, upon detection that the interface of playing the video is exited, determining a next audio following the video on the playlist; and playing the next audio.
However, Cirrincione teaches:
([0021-0023, 0044, 0061]. Cirrincione describes the concept of automatically playing the next audio or video from the hybrid playlist as the conventional playback, when the current playing audio/video has ended or exited).
	Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the video playback with audio-only mode teachings of Rivera with the unified audio-video catalog search teaching of Cirrincione to provide uninterrupted playing for users.


Response to Arguments
 	Applicant's arguments filed on 03/30/2021 with respect to amended claims 1, 11 and 12 have been considered but are moot in view of the new ground(s) of rejection.
However, Examiner respectfully submit the response to applicant’s arguments as following:
	Applicant argues on pages 8-11 regarding to amended claims 1, 11 and 12 that Rivera in view of Cirrincione fails to determine whether a background playing function is enable.
	Examiner respectfully submit that Rivera teaches the concept of determining whether a background playing function is enable as the whether the video is played in 

	Applicant argues on page 10 regarding to amended claims 1, 11 and 12 that cited prior art fails to teach the playlist data format including both audio data and video data.
	Examiner respectfully submit that Cirrincione teaches the hybrid playlist including playing both data format of audio and video (See claim 1 rejection above for more details).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including Lemay et al. (US 2009/0304359 A1) with the hybrid playlist shown in Fig. 5, [0067, 0069].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN S NGUYEN/           Primary Examiner, Art Unit 2145